Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

101 Analysis – Step 1 
	Claim 1 is directed to a method (i.e., a process). Therefore, claim 1 is within at least one of the four statutory categories. 
101 Analysis – Step 2A, Prong I 
	Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
	Independent claim 11 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. 


	Claim 1 recites:
A method for controlling a server capable of communicating with a work machine having a work implement including a bucket, comprising: 
	the server receiving from the work machine identification information associated with the work machine; 
	the server obtaining, based on the identification information, basic data used for calculating a position of teeth of the bucket; and 
	the server transmitting the obtained basic data to the work machine.

	The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. Specifically, the “obtaining” step encompasses a user reading the identification numbers and based on the identification numbers he or she can locate in a lookup table  data based on the identification numbers, etc.. Accordingly, the claim recites at least one abstract idea.

101 Analysis – Step 2A, Prong II
	Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
	In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
	A method for controlling a server capable of communicating with a work machine having a work implement including a bucket, comprising: 
	the server receiving from the work machine identification information associated with the work machine; 
	the server obtaining, based on the identification information, basic data used for calculating a position of teeth of the bucket; and 
	the server transmitting the obtained basic data to the work machine.

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
	Regarding the additional limitations of “receiving from the work machine identification information associated with the work machine” the examiner submits that these limitation is recited at a high level of generality (i.e., as a general means of gathering information for use in the determining step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Furthermore., the limitation “transmitting the obtained basic data to the work machine” is also recited at a high level of generality (i.e. as a general means of transmitting the data packet that results  from the determining step), and amounts to mere post solution transmitting, which is a form of insignificant extra-solution activity. Furthermore, The claimed computer component “server” is recited at a high level of generality and are merely invoked as tools to perform communication of information. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. 
	The “work machine ” and “bucket” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose work machine environment.  The work machine is recited at a high level of generality.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract.
	101 Analysis – Step 2B 
	Regarding Step 2B of the Revised Guidance, representative independent claim 11 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “receiving information .. and transmitting data data..” amounts to nothing more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, the claim is not patent eligible. Therefore, claim 11 is ineligible under 35 USC §101. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: obtaining unit configured to obtain.., and transmission unit configured to transmit.. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “transmission unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification states the claimed function of transmitting data. There is no disclosure of any particular structure, either explicitly or inherently, to perform said function. The use of the term “transmit” is not adequate structure for performing the change in operation because it does not describe a particular structure for performing the function. As would be recognized by those of ordinary skill in the art, the term “transmit” refers to without a human intervention can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which filter structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed function of transmitting data. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 
Regarding claims 2-10, claims 2-10 are rejected under 35 U.S.C. 112 for being dependent on claim 1. 

	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kurihara (2016/0010312) in view of Anderson (5,848,485).

	Regarding claim 1, Kurihara discloses a work machine system (FIG. 1, “work machine 2”) comprising: 
	a work machine ((FIG. 1, “work machine 2”)  having a work implement including a bucket (FIG. 1, “bucket 8”); and 
	 
	the work machine identification information associated with the work machine  (¶0082, “stores a kind identification code 1 as a standard bucket.., the display input device 38 receives bucket information”), an obtaining unit configured to obtain, based on the identification information, basic data used for calculating a position of the bucket (¶0085, “ the processing unit 44 determines a current position of the measurement reference point .. of the bucket 8 .. the current position of the blade tip of the bucket 8 calculated according to formula .. θ1, θ2, and θ3 of the boom 6, the arm 7, and the bucket 8..), the coordinates (xaen, yaen, zaen) of the measurement reference point Pen (for example, n=1, 2, 3, 4, 5) of the bucket 8 in the main vehicle body coordinate system COM can be determined using the inclination angles θ1, θ2, and θ3, the length L1 of the boom 6, the length L2 of the arm 7, the length L3 of the bucket 8, and bucket information”. Information in ¶0085 is disclosed in ¶0081 and FIG. 12 discloses identification information of the bucket that is used to calculate the position of the bucket), and configured to transmit the obtained basic data to the work machine (¶0081, “the processing unit 44 stores a kind identification code 1 as a standard bucket like the above-described bucket 8 in association with a registration identification code illustrated in FIG. 12”).  
	Kurihara does not explicitly disclose teaches a server capable of communicating with the work machine;  a transmission unit; position of the teeth.
	Anderson teaches a server capable of communicating with the work machine (FIG. 1, transceiver 106 );  a transmission unit (Fig. 1, transceiver 52), position of the teeth (col. 6, lines 36-37). 
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the application to have modified the work machine system disclosed by Kurihara to incorporate the communication system taught by Anderson in order to accurately measure the position of the bucket by keeping the operating state of the machine stable. 
	Regarding claim 2, Kurihara discloses wherein the server further has a storage unit configured to associate first basic data and second basic data with the identification information and thus store the first basic data and the second basic data as the basic data, and the obtaining unit is configured to obtain the first basic data and the second basic data from the storage unit based on the identification information (¶0082, FIG. 12).  
	Regarding claim 3, Kurihara discloses wherein the storage unit is configured to associate a first dimension obtained based on manufacturing data of a first component included in the work implement with the identification information and thus store the first dimension as the first basic data, and associate a second dimension obtained based on manufacturing data of a second component included in the work implement with the identification information and thus store the second dimension as the second basic data (¶0082, FIG. 12. Examiner construes  “measurement reference points, in addition to the bucket width, the bucket length, the bucket recess depth, the bucket height of the bucket 8” as manufacturing data).    
	Regarding claim 4, Kurihara discloses wherein the basic data is a dimension obtained based on manufacturing data of a component included in the work implement (FIG. 2 and ¶0082, Examiner construes the different lengths and angles for each bucket part i.e. A, B.. in FIG. 12 as different dimensions).  
	Regarding claim 5, Anderson teaches wherein the work implement further includes a boom as the first component, and the manufacturing data is machining data obtained when machining the boom (col. 15, lines 39-42).  
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the application to have modified the work machine system disclosed by Kurihara to incorporate the communication system taught by Anderson in order to accurately measure the position of the bucket by keeping the operating state of the machine stable. 
	Regarding claim 11, claim 11 is rejected using the same art and rationale used to reject claim 1. 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kurihara (2016/0010312) in view of Anderson (5,848,485) as applied to claim 3, and further in view of Bachmann (4,491,927)

	Regarding claim 6, Kurihara does not explicitly disclose, but Bachmann teaches wherein the work implement further includes a dipper stick as the first component, and the manufacturing data is machining data obtained when machining the dipper stick (claim 1).  
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the application to have modified the work machine system disclosed by Kurihara to incorporate the dipper stick as taught by Bachmann in order to reduce any unwanted inaccuracies during measurements.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kurihara (2016/0010312) in view of Anderson (5,848,485) as applied to claim 1, and further in view of Doyle (2018/0002888). 

	Regarding claim 7, Kurihara does not explicitly disclose, but Doyle teaches wherein the work implement further includes a dipper stick and a bucket pin that connects the 121213730.1ATTORNEY DOCKET NO. 209083-0190-00-US-594744Application No.: New Page 4bucket to the dipper stick, and the basic data is a dimension between the teeth of the work implement and the bucket pin (¶0040).  
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the application to have modified the work machine system disclosed by Kurihara to incorporate the dipper stick as taught by Doyle in order to reduce any restriction on the movement of the bucket during reversing in order to allow the bucket to scoop.   

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kurihara (2016/0010312) in view of Anderson (5,848,485) as applied to claim 1, and further in view of Seki (2015/0330060). 

	Regarding claim 8, Kurihara does not explicitly disclose, but Seki teaches wherein the work machine further includes a receiving antenna for a global positioning satellite system, the work implement further includes a boom, and a foot pin attaching the boom to a vehicular body, and the basic data is a dimension representing a dimension between the receiving antenna and the foot pin (¶0002, “ the position coordinates of a blade edge of a bucket are computed based on position information from GPS antennas. Specifically, the position coordinates of the blade edge of the bucket are computed based on parameters such as positional relationship between the GPS antennas and a boom pin, respective lengths of a boom, an arm, and a bucket, respective direction angles of the boom, the arm, and the bucket, and other”).  
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the application to have modified the work machine system disclosed by Kurihara to incorporate the GPS as taught by Seki in order to control the deterioration of the accuracy of calibrating parameters of a working machine included in an excavator.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kurihara (2016/0010312) in view of Anderson (5,848,485) as applied to claim 1, and further in view of Taekmoto (2015/0301518). 

	Regarding claim 9, Kurihara does not explicitly disclose, but Taekmoto teaches wherein the work machine previously stores the identification information, and when the work machine receives a predetermined operation, the work machine transmits the identification information to the server (¶0043, and FIG. 1).  
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the application to have modified the work machine system disclosed by Kurihara to incorporate the transmission of the identification information by Taekmoto in order  to enable the owner or the administrator, etc. to easily grasp the correlation between the operator and the operational information of the work machine while reducing time and labor to protect the personal information of the work machine operator.
	Regarding claim 10, Taekmoto teaches wherein the identification information is a machine number of the work machine (FIG. 4,¶0075).  
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the application to have modified the work machine system disclosed by Kurihara to incorporate the transmission of the identification information by Taekmoto in order  to enable the owner or the administrator, etc. to easily grasp the correlation between the operator and the operational information of the work machine while reducing time and labor to protect the personal information of the work machine operator.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McCain (20006/0230645) teaches  A satellite positioning system receiving antenna (305,306) is attached to a know location relative to an arm. The position of a portion of an attachment is determined as a function of the determined position of the satellite positioning system-receiving antenna.
Furem (7,181,370) teaches Certain exemplary embodiments can comprise obtaining and analyzing data from at least one discrete machine, automatically determining relationships related to the data, taking corrective action to improve machine operation and/or maintenance, automatically and heuristically predicting a failure associated with the machine and/or recommending preventative maintenance in advance of the failure, and/or automating and analyzing mining shovels, etc.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDHWAN K MAWARI whose telephone number is (571)270-1535. The examiner can normally be reached mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on 571-272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REDHWAN K MAWARI/Primary Examiner, Art Unit 3667